UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6645


SAMUEL A. MARVIN,

                 Petitioner – Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:11-cv-00609-JLK-RSB)


Submitted:   October 30, 2013              Decided:   November 13, 2013


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel A. Marvin, Appellant Pro Se. Josephine Frances Whalen,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel A. Marvin seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.            28      U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a     substantial      showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Marvin has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We also deny Marvin’s

motions    to      assign    counsel       and    to    reconsider       this    court’s

previous order denying Marvin’s motion to place the appeal in

                                            2
abeyance.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3